Citation Nr: 1412421	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to February 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for hypertension and CAD.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2012 hearing conducted via videoconference. A transcript of the hearing is of record. Additionally, evidence has been associated with the Veteran's claims folder. The Veteran verbally waived his right of local consideration for such evidence. (Board hearing transcript, page 5); 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims. See 38 C.F.R. § 3.159.

The Veteran contends that his current hypertension is directly related to the hypertension diagnosis obtained in February 1972 during a re-enlistment physical examination. He also alleges that his CAD is secondary to his hypertension because he feels that he would have never suffered a cardiac arrest in June 2002 if his hypertension was properly detected and treated during service; therefore he seeks service connection for both disabilities.

Hypertension

The Veteran was afforded a VA examination in February 2011 to determine the existence of hypertension and the etiology of such. After eliciting a history from the Veteran and physical blood pressure readings, the examiner diagnosed hypertension and opined that it was not caused or aggravated by service. She supported her opinion by stating that the Veteran had only one isolated high blood pressure reading during active service in February 1972 (138/104) and that he had no continuity of care of treatment for hypertension from 1972 until 2002. The examiner further opined that his current hypertension was most likely due to the Veteran's age and increased weight gain.

Subsequently, the Veteran provided testimony regarding his claims during a March 2012 Board hearing. During that hearing, the Veteran submitted additional medical evidence which indicates that his blood pressure was tracked numerous times between 1981 and 1997 and that it was consistently high during such period. As this evidence was not made available prior to the February 2011 VA examination, the examiner did not consider it prior to rendering her etiology opinion. Since the absence of care or treatment between 1972 and 2002 seemed to weigh heavily upon the VA examiner's opinion, the Board finds that the claim must be remanded for an addendum opinion. 

CAD

The Veteran alleges service connection for CAD secondary to his hypertension. Resolution of the CAD claim is therefore inextricably intertwined with the claim regarding the low back. Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). Action on this claim must therefore be deferred at this time.


Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the examiner who conducted the February 2011 VA examination for the Veteran's hypertension claim.  If the examiner is not available, obtain an opinion from another equally qualified medical professional.  If the reviewer/examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. A copy of this remand and the claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current hypertension was incurred in or is otherwise related to military service. The reviewer/examiner's attention is directed to the in-service diagnosis of hypertension in 1972, the Veteran's contentions that his hypertension first manifested in service and has continued since discharge, and the additional medical evidence submitted in March 2012, which shows consistently elevated blood pressure readings from 1981 through 1997. 

A clear explanation for any opinion expressed is required. The reviewer/examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. After the above development has been completed, readjudicate the issues on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


